Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 – 11, 13 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito (US 5841393).
	Regarding claim 1, Saito teaches:
A failure determination apparatus of a vehicle radar connected to a transmitter or a receiver for transmitting and receiving signals through a radar antenna comprising (A sending antenna 5 efficiently radiates the frequency modulated signal output from the voltage-controlled oscillator 2. The receiving antenna 6 efficiently receives the signal reflected from a target object. (Col 3, lines 48 - 52))
a signal extractor configured to acquire a part of transmission signal (The frequency convertor 7 mixes the local oscillation signal from the directional coupler 4 and the reflected signal from the target object which is received by the receiving antenna 6 (Col 3, lines 52 - 56))
or reception signal for each transmission channel (The frequency convertor 7 mixes the local oscillation signal from the directional coupler 4 and the reflected signal from the target object which is received by the receiving antenna 6 (Col 3, lines 52 - 56))
or each reception channel at a specific determination time (The setting timing in which the current mode is set to be the failure detection mode is the timing at which a vehicle engine has just been started, or when the radar apparatus has just been switched on (Col 7, lines 32 - 36))
a representative value calculator for calculating a representative value of signal characteristics for each channel based on the acquired transmission signal or reception signal (A filter 10 has the band width in which only the modulated frequency, for checking the operation in a high frequency circuit system in the radar apparatus, can pass (Col 3, lines 65 - 67))
and, a failure determiner for determining a failure of the transmitter or receiver if the calculated representative value of the signal characteristics is out of a normal range of a failure determination signal characteristics (The voltage comparison circuit 12 compares a reference level which is previously set with a detection level of the signal detected in the high frequency circuit system, and sends an alarm signal to a CPU (not shown in this figure), when the detected level becomes lower than the reference level (Col 4, lines 4 - 9))
Regarding claim 2, Saito teaches:
wherein the signal characteristic is at least one of amplitude, frequency, phase, amplitude deviation, frequency deviation, or phase deviation of the signal (Further, in the first through fifth embodiments of the present invention, the frequency modulation or the phase modulation other than the amplitude modulation, is able to be used as a signal modulation method for the failure determination (Col 5, lines 13 - 17))
wherein the representative value of the signal characteristic is calculated as a value corresponding to the measured temperature of the signal characteristic determined as a reference for determining failure (After the rectification circuit 11 converts this signal Sdet into a direct current signal and the comparator 23 compares this signal with the reference voltage, it becomes possible to detect whether or not a failure situation exists. Here, the reference voltage is set to be a value where a seasonal change and a temperature change are added to a value of a direct current signal generated when the radar apparatus operates correctly (Col 6, lines 46 - 54))
Regarding claim 3, Saito teaches wherein the normal range of the failure determination signal characteristics is set based on a signal characteristic value measured at a temperature condition at which the transmitter or receiver normally operates (After the rectification circuit 11 converts this signal Sdet into a direct current signal and the comparator 23 compares this signal with the reference voltage, it becomes possible to detect whether or not a failure situation exists. Here, the reference voltage is set to be a value where a seasonal change and a temperature change are added to a value of a direct current signal generated when the radar apparatus operates correctly (Col 6, lines 46 - 54)).
Regarding claim 4, Saito teaches wherein the normal range of the failure determination signal characteristics is determined by the signal characteristic values measured at two or more temperature conditions in which the transmitter or receiver normally operates, and an upper margin and a lower margin (Further, the aforementioned each preferred embodiment can be formed having a temperature information function, because the reference voltage of the comparator 23 may be changed by a temperature change (Col 10, lines 15 - 18)). The temperature change whether it is higher or lower would be important to the function of the system thus it would be obvious to have the temperature range as a detection point for sensor failure.
Regarding claim 6, Saito teaches wherein the first normal range and the second normal range are different from each other (Next, it reads a threshold voltage corresponding to the detected temperature from the designated ROM (Read Only Memory) table (step 51)). Margins based on the temperature would be different from first and second ranges since radars can have a varying temperature ranges that are considered operational under the specifications.
Regarding claim 7, Saito teaches wherein the temperature conditions are determined based on a temperature of a semiconductor element constituting the transmitter or the receiver of the vehicle radar (Here, an embodiment can be formed in which the comparator 23 is made dependent directly on temperature by using a thermistor (Col 10, lines 30 - 33)).
Regarding claim 8, Saito teaches:
A radar apparatus of a vehicle comprising: an antenna unit including a transmission antenna for transmitting a transmission signal around the vehicle and a receiving antenna for receiving a reception signal reflected from a target (modulated wave is transmitted from a sending antenna 5. Then, a reflected signal from the target object is received by a receiving antenna 6 (Col 1, lines 41 - 44))
a transceiver for controlling to transmit the transmission signal of a specific frequency band (As shown in FIG. 3, an oscillating signal outputted by an oscillator 2 is FM-modulated by a sawtooth wave of several hundreds of Hz provided from a modulation signal generator 1, and the FM modulated wave is transmitted (Col 1, lines 37 - 44))
and to receive the reception signal through the receiving antenna (Then, a reflected signal from the target object is received by a receiving antenna 6 (Col 1, lines 42 - 44))
a signal processor for processing the reception signal received from the receiving antenna to acquire target information (As a result, the reflected wave from the target object produces a frequency shift (beat) from the sending signal as shown in FIGS. 1 and 2 (Col 1, lines 46 - 49) _)
and, a failure determination apparatus connected to the transceiver for acquiring a part of the transmission signal or the reception signal for each transmission channel (The voltage comparison circuit 12 compares a reference level which is previously set with a detection level of the signal detected in the high frequency circuit system, and sends an alarm signal to a CPU (not shown in this figure), when the detected level becomes lower than the reference level (Col 4, lines 4 - 9))
or each reception channel at a specific determination time (The setting timing in which the current mode is set to be the failure detection mode is the timing at which a vehicle engine has just been started, or when the radar apparatus has just been switched on (Col 7, lines 32 - 36))
for calculating a representative value of signal characteristics for each channel based on the acquired transmission signal or reception signal (A filter 10 has the band width in which only the modulated frequency, for checking the operation in a high frequency circuit system in the radar apparatus, can pass (Col 3, lines 65 - 67))
and for determining a failure of the corresponding transmitter or receiver if the calculated representative value of the signal characteristics is out of a normal range of a failure determination signal characteristics (The voltage comparison circuit 12 compares a reference level which is previously set with a detection level of the signal detected in the high frequency circuit system, and sends an alarm signal to a CPU (not shown in this figure), when the detected level becomes lower than the reference level (Col 4, lines 4 - 9))
 Regarding claim 9, Saito teaches:
wherein the signal characteristic is at least one of amplitude, frequency, phase, amplitude deviation, frequency deviation, or phase deviation of the signal (To give an actual example, CPU 22 determines that the radar apparatus is operating abnormally when the comparator 23 detects that the voltage of the direct current signal output from the rectification circuit 11 is lower than the reference voltage (Col 6, lines 54 - 58))
wherein the representative value of the signal characteristic is calculated as a value corresponding to the measured temperature of the signal characteristic determined as a reference for determining failure ((Further, in the first through fifth embodiments of the present invention, the frequency modulation or the phase modulation other than the amplitude modulation, is able to be used as a signal modulation method for the failure determination (Col 5, lines 13 - 17))
Regarding claim 10, Saito teaches wherein the normal range of the failure determination signal characteristics is set based on a signal characteristic value measured at a temperature condition at which the transmitter or receiver normally operates (After the rectification circuit 11 converts this signal Sdet into a direct current signal and the comparator 23 compares this signal with the reference voltage, it becomes possible to detect whether or not a failure situation exists. Here, the reference voltage is set to be a value where a seasonal change and a temperature change are added to a value of a direct current signal generated when the radar apparatus operates correctly (Col 6, lines 46 - 54)).
Regarding claim 11, Saito teaches wherein the normal range of the failure determination signal characteristics is determined by the signal characteristic values measured at two or more temperature conditions in which the transmitter or receiver normally operates, and an upper margin and a lower margin (Further, the aforementioned each preferred embodiment can be formed having a temperature information function, because the reference voltage of the comparator 23 may be changed by a temperature change (Col 10, lines 15 - 18)). The temperature change whether it is higher or lower would be detrimental to the function of the system thus it would be obvious to have the temperature range as a detection point for sensor failure.
Regarding claim 13, Saito teaches wherein the temperature conditions are determined based on a temperature of a semiconductor element constituting the transmitter or the receiver of the vehicle radar (Here, an embodiment can be formed in which the comparator 23 is made dependent directly on temperature by using a thermistor (Col 10, lines 30 - 33)).
Regarding claim 14, Saito teaches:
A failure determination method of a vehicle radar performed by a failure determination apparatus connected to a transmitter or a receiver for transmitting and receiving signals through a radar antenna comprising (A sending antenna 5 efficiently radiates the frequency modulated signal output from the voltage controlled oscillator 2. The receiving antenna 6 efficiently receives the signal reflected from a target object. (Col 3, lines 48 - 52))
acquiring a part of the transmission signal or the reception signal for each transmission channel (The frequency convertor 7 mixes the local oscillation signal from the directional coupler 4 and the reflected signal from the target object which is received by the receiving antenna 6 (Col 3, lines 52 - 56)) 
or each reception channel at a specific determination time (The setting timing in which the current mode is set to be the failure detection mode is the timing at which a vehicle engine has just been started, or when the radar apparatus has just been switched on (Col 7, lines 32 - 36))
calculating a representative value of signal characteristics for each channel based on the acquired transmission signal or reception signal (A filter 10 has the band width in which only the modulated frequency, for checking the operation in a high frequency circuit system in the radar apparatus, can pass (Col 3, lines 65 - 67))
and determining a failure of the corresponding transmitter or receiver if the calculated representative value of the signal characteristics is out of a normal range of a failure determination signal characteristics (The voltage comparison circuit 12 compares a reference level which is previously set with a detection level of the signal detected in the high frequency circuit system, and sends an alarm signal to a CPU (not shown in this figure), when the detected level becomes lower than the reference level (Col 4, lines 4 - 9))
Regarding claim 15, Saito teaches:
wherein the signal characteristic is at least one of amplitude, frequency, phase, amplitude deviation, frequency deviation, or phase deviation of the signal (To give an actual example, CPU 22 determines that the radar apparatus is operating abnormally when the comparator 23 detects that the voltage of the direct current signal output from the rectification circuit 11 is lower than the reference voltage (Col 6, lines 54 - 58))
wherein the representative value of the signal characteristic is calculated as a value corresponding to the measured temperature of the signal characteristic determined as a reference for determining failure (After the rectification circuit 11 converts this signal Sdet into a direct current signal and the comparator 23 compares this signal with the reference voltage, it becomes possible to detect whether or not a failure situation exists. Here, the reference voltage is set to be a value where a seasonal change and a temperature change are added to a value of a direct current signal generated when the radar apparatus operates correctly (Col 6, lines 46 - 54))
Regarding claim 16, Saito teaches wherein the normal range of the failure determination signal characteristics is set based on a signal characteristic value measured at a temperature condition at which the transmitter or receiver normally operates (After the rectification circuit 11 converts this signal Sdet into a direct current signal and the comparator 23 compares this signal with the reference voltage, it becomes possible to detect whether or not a failure situation exists. Here, the reference voltage is set to be a value where a seasonal change and a temperature change are added to a value of a direct current signal generated when the radar apparatus operates correctly (Col 6, lines 46 - 54)).
Regarding claim 17, Saito teaches  wherein the normal range of the failure determination signal characteristics is determined by the signal characteristic values measured at two or more temperature conditions in which the transmitter or receiver normally operates, and an upper margin and a lower margin (Further, the aforementioned each preferred embodiment can be formed having a temperature information function, because the reference voltage of the comparator 23 may be changed by a temperature change (Col 10, lines 15 - 18)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 5841393) in view of Kurashige (US 20180031691).
Regarding claim 5, Saito teaches the limitations set forth above but fails to teach wherein the normal range of the failure determination signal characteristics includes a first normal range including a first signal characteristic value set in a first temperature condition a first upper margin and a first lower margin, and a second normal range including a second signal characteristic value set in a second temperature condition, a second upper margin and a second lower margin. However, Kurashige teaches  In the execution of the processing flow in FIG. 12, a transmit frequency Max that is an upper limit of the transmit frequency stipulated by the Radio Act, a transmit frequency Min that is a lower limit of the transmit frequency being stipulated, and a modulation width of a transmit radar signal are stored in the non-volatile memory 19 together with the temperature data obtained by the ambient temperature monitor 11, as illustrated in FIG. 10 (0096).
Saito and Kurashige are considered analogous since they both teach of radar and temperature monitoring system thus it would be obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Saito and Kurashige in order to have a system that is capable to monitor various factors such as frequency changes of received and sent signals and determine based on the temperature whether or not the signal is shifted due to detection of temperature. Since Saito teaches of a table that is used to compare the voltage of the circuit with the temperature, it would be obvious to have a similar system that is capable of determining temperature or degradation issues of the circuit as well by comparing other values such as phase, amplitude, etc. of the signal. 
Regarding claim 12, Saito teaches the limitations set forth above but fails to teach wherein the normal range of the failure determination signal characteristics includes a first normal range including a first signal characteristic value set in a first temperature condition, a first upper margin and a first lower margin, and a second normal range including a second signal characteristic value set in a second temperature condition, a second upper margin and a second lower margin. However, Kurashige teaches  In the execution of the processing flow in FIG. 12, a transmit frequency Max that is an upper limit of the transmit frequency stipulated by the Radio Act, a transmit frequency Min that is a lower limit of the transmit frequency being stipulated, and a modulation width of a transmit radar signal are stored in the non-volatile memory 19 together with the temperature data obtained by the ambient temperature monitor 11, as illustrated in FIG. 10 (0096).
Saito and Kurashige are considered analogous since they both teach of radar and temperature monitoring system thus it would be obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Saito and Kurashige in order to have a system that is capable to monitor various factors such as frequency changes of received and sent signals and determine based on the temperature whether or not the signal is shifted due to detection of temperature. Since Saito teaches of a table that is used to compare the voltage of the circuit with the temperature, it would be obvious to have a similar system that is capable of determining temperature or degradation issues of the circuit as well by comparing other values such as phase, amplitude, etc. of the signal. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/              Supervisory Patent Examiner, Art Unit 3648